           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA



TERRY and KRISTA BRYANT,                    )
individually and as parents of T.B. and     )
L.B., minor children,                       )
                                            )
                                            )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )      Case No. 17-CV-432-JHP
                                            )
INDEPENDENT SCHOOL DISTRICT                 )
NO. 8 of Muskogee County, a/k/a             )
Oktaha Public Schools, et al.,              )
                                            )
       Defendants.                          )
                                            )



                    ORDER AFFIRMING AND ADOPTING THE REPORT
                          AND RECOMMENDATION OF THE
                        UNITED STATES MAGISTRATE JUDGE


       On November 1, 2018, the United States Magistrate Judge entered a Report and

Recommendation approving the settlement for the minor’s claims. (Dkt.# 57). This Court finds

that the Report and Recommendation of the United States Magistrate Judge is supported by the

record. Therefore, upon full consideration of the entire record and the issues presented herein,

this Court finds and orders that the Report and Recommendation entered by the United States

Magistrate Judge on November 1, 2018, be AFFIRMED and ADOPTED by this Court as its

Findings and Order.
IT IS SO ORDERED this 28th day of November, 2018.
